SEVERANCE BENEFITS PLAN

         1.      Establishment of the Plan. Arch Wireless Holdings, Inc. (the
“Company ”) hereby establishes an unfunded severance benefits plan (the “Plan”)
that is intended to be a welfare benefit plan within the meaning of Section 3(1)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
The Plan is intended to benefit certain employees whose employment is terminated
by the Company after the date on which the Company’s files a voluntary petition
in the United States Bankruptcy Court for the District of Massachusetts pursuant
to Chapter 11 of the Bankruptcy Code (the “Effective Date”). This Plan is a
consolidation, amendment, and restatement of, and supersedes any and all
severance plans, separation policies or practices applying to employees which
may have been in effect throughout the Company and any controlled group of
corporations of which it is a member as defined in Section 414(b) and (c) of the
Internal Revenue Code of 1986, as amended (the “Code”) at any time prior to the
Effective Date of this Plan, except for explicit provisions of any bankruptcy
court approved retention plan or written employment agreements between the
Company and individual employees. This Plan will be effective only if it is
approved by the United States Bankruptcy Court for the District of
Massachusetts.

         2.      Purpose. The purpose of the Plan is to enable the Company to
attract and retain the employees needed by the Company to provide employees
eligible for benefits under the Plan with the security that they will receive
appropriate severance if terminated under the circumstances described in this
Plan. The severance benefits provided under the Plan are intended to assist such
employees in making a transition to new employment and are not intended to be a
reward for prior service with the Company.

         3.       Coverage. The Eligible Employees shall be all employees of the
Company (a) who are on a payroll maintained in the United States on or after the
Effective Date, and (b) who are regularly scheduled to work at least 30 hours or
more per week, other than individuals designated by the Company as temporary
employees. Nothing in this Plan shall be construed to provide any employee with
a guarantee of employment and does not supersede the Company’s policy of at will
employment.

         4.      Eligibility for Severance Benefits.

                 (A)         Qualifying for Benefits. For an Eligible Employee
to become a Participant and thus to receive severance benefits under the Plan
(as a “Participant”), an Eligible Employee’s employment must be terminated by
the Company on or after the Effective Date and the Eligible Employee shall not
be one of the following: (1) an Eligible Employee who voluntarily terminates
employment; (2) an Eligible Employee who retires; (3) an Eligible Employee who
is temporarily laid off for less than 90 days; (4) an Eligible Employee who
refuses to accept other “suitable employment” (as defined below) that is offered
by (i) the Company, or by (ii) other companies who assume responsibility for
administrative functions previously performed by Company employees (sometimes
referred to as “out-sourced” employees); (5) an Eligible Employee who is
terminated for “cause” (as defined below); (6) an Eligible Employee who is
employed for a specific period of time in accordance with the terms of a written
employment agreement; (7) an Eligible Employee who dies or becomes disabled (as
defined in the Company’s disability benefits plan) while employed by the
Company; (8) an Eligible Employee whose termination is cancelled by the Company
prior to the effective date of the termination of employment; (9) an Eligible
Employee who continues employment with the Company notwithstanding a change in
its ownership such as through a merger or sale of stock and therefore, will not
be deemed to have terminated employment; (10) an Eligible Employee who continues
employment with, or who is offered “suitable employment” (as defined below) by,
any other member of the controlled group of corporations of which the Company is
a member from time to time, as such group is defined in Section 415(b) and (c)
of the Code; (11) an Eligible Employee who is offered “suitable employment” with
an acquirer of any business or assets of the Company, or (12) an Eligible
Employee otherwise entitled to benefits but who does not make a claim for
benefits within sixty (60) days of termination of employment.

                (B)         Definitions.


           (i)           Solely for the purpose of this Plan, “suitable
employment” is defined as any substantially comparable position in terms of
duties (and, with respect to Senior Officers, reporting relationships) with a
comparable or higher base salary that is located within 50 miles of the facility
where the Eligible Employee worked immediately prior to employment termination.
Senior Officers include the Chief Executive Officer (“CEO”), President and Chief
Operating Officer (the “COO”), the Executive Vice President and Chief Financial
Officer (the “CFO”), the Executive Vice Presidents, Senior Vice Presidents,
Division Presidents and Executive Level Vice Presidents.


           (ii)           Solely for purposes of this Plan, “cause” means the
Eligible Employee’s continued failure to substantially perform his or her
reasonable assigned duties in the capacity they are employed (other than as a
result of incapacity due to physical or mental condition) or Eligible Employee’s
willful engagement in illegal conduct or gross misconduct (which, in the case of
a Senior Officer, is materially and demonstrably injurious to the Company) or
conviction of a felony.


                 (C)         Termination of Benefits.

                                Except as otherwise explicitly provided herein,
the Arch Wireless Holdings Inc. Retention Plan (the “Retention Plan”) or written
employment agreements, the Eligible Employee’s coverage and participation in the
plans and programs of the Company generally shall end at termination of
employment. After such termination of employment, except as otherwise explicitly
provided herein, the Retention Plan or written employment agreements, the
Eligible Employee generally: (1) shall not be eligible for continued benefits
except to the extent required by law or this Plan; (2) shall not continue to
accrue seniority for any purpose, including, but not limited to, pension
purposes; (3) shall not be eligible to contribute or to receive Company
contributions to a Company 401(k) or profit sharing plan; (4) shall not be
eligible for any bonus plan participation or payment; (5) shall not be eligible
to participate in any commission plan (6) shall not continue to have use of a
Company car; and (6) shall not continue to vest in any rights under any Company
stock option agreement or plan.

        5.       Severance Benefits.

                (A)         Participant Benefits. Severance benefits for each
Participant shall consist of: (i) cash payments (the “Severance Payment”) as
determined under the Severance Benefits Chart below, calculated using base
salary or base wages at the rate paid immediately prior to the employment
termination (“Base Salary” or “Base Wages”), and (ii) continuation of the
Participant’s participation in the following Company sponsored employee health
programs: medical, dental, vision (in the aggregate, the “Company Benefits”) in
effect, if any, during the period which is used to calculate the Severance
Payment for each Participant as specified in the Severance Benefits Chart
(“Severance Period”) and which are the same or successor programs to those in
which the Participant actively participated immediately prior to termination
(“Benefits Continuation”).


SEVERANCE BENEFITS CHART Salaried Employees Hourly Employees And Commissioned
Direct-Sales Employees Continuation of Base Salary or Base Wages for a period of
two (2) weeks, plus an additional two (2) weeks of Base Salary or Base Wages for
each Year of Service, up to a maximum of eight (8) such weeks. Directors and
Vice Presidents (Up to and including Level 15) Continuation of Base Salary for a
period of eight (8) weeks plus an additional two (2) weeks of Base Salary for
each Year Of Service, up to a maximum of six (6) months of Base Salary.
Executive Vice Presidents, Senior Vice Presidents, Division Presidents and
Executive Level Vice Presidents* Lump Sum Payment of Base Salary for a period
equal to six (6) months, plus an additional two (2) weeks Base Salary for each
Year of Service, up to a maximum of twelve (12) months Base Salary Chief
Executive Officer (the "CEO"), President and Chief Operating Officer (the "COO")
, Executive Vice President and Chief Financial Officer (the "CFO")* Lump Sum
Payment of Base Salary for a period of twelve (12) months, plus continuation of
Base Salary for up to an additional nine (9) months subject to mitigation
described below.


* Each Participant in these categories will also receive a fraction of his or
her Targeted Bonus for the fiscal year in which the Participant is terminated
determined by multiplying his or her Targeted Bonus under any Company bonus plan
in which the individual participates, by a fraction, the numerator of which the
total number of weeks worked in the year in which the Employee is terminated and
the denominator of which is 52. Such amount shall be paid to the Participant in
a lump sum at the same time as the Severance Payment.

                (B)         Definitions and Requirements.


           (i)           Release. The Severance Payment for Eligible Employees
other than those payments described in the next sentence, shall be paid over the
Severance Period in accordance with the Company’s regular payroll practices then
in effect and such payments shall commence following the date the Severance and
Release Agreement described in Section 6 becomes irrevocable. The Severance
Payments for the first 12 months Base Salary for the CEO, COO and CFO and for
entire amount due to the Executive Vice Presidents, Senior Vice Presidents,
Division Presidents and Executive Level Vice President shall be made in a lump
sum following the date the Severance and Release Agreement described in Section
6 below becomes irrevocable. Severance Benefits shall be paid and provided only
if the Eligible Employee executes a Severance and Release Agreement described in
Section 6 and that Severance and Release Agreement becomes irrevocable.


           (ii)           Mitigation. Each of the CEO, President and COO, and
CFO (each an “Executive”) shall be eligible for up to an additional 9 months
Base Salary, payable in advance at the beginning of each month, during the 9
month period beginning on the 12 month anniversary of his termination date
(“Extended Payment Period”). Each such month the Executive shall receive the
amount by which the Executive’s Base Salary for such month exceeds the
Executive’s new salary or other cash compensation which is a substitute for
salary (which does not include incentive payments, or payments which are
compensation for lost benefits or relocation costs) which is accrued for such
month (the “New Salary”); provided that such payments shall terminate whenever
during such period the Executive’s New Salary equals 9 months of his Base
Salary. Notwithstanding the foregoing, the Executive shall refund to the Company
or the Company may offset payments hereunder any amount he has received in
excess of the amount that he should have received on the terms set forth herein.


           (iii)           Years of Service. Years of Service equal the
Participant’s total number of 12 month periods of employment with the Company or
any members of its Controlled Group, Paging Network, Inc. and any affiliate, and
MobileMedia Communications, Inc. and any affiliate.


           (iv)           Death. In the event of the Participant’s death during
the Severance Period, the Severance Benefits shall not cease at death.


           (v)           Benefits Payment. The Participant will continue making
the same contribution (as a percentage of the cost of each part of the Company
Benefits) for Benefits Continuation during the Severance Period as made
immediately prior to employment termination or as such contribution is adjusted
for active employees of the Company.


           (vi)           COBRA. The period during which the Participant
receives Benefits Continuation under the Plan shall be concurrent with his or
her continuation coverage under Section 4980B of the Code and related sections
of the law (“COBRA”) and will not extend the period of COBRA benefits. At the
end of the period of Benefits Continuation any remaining continuation coverage
available under COBRA shall be governed solely by the provisions of COBRA and no
further contribution to the cost of such continuation will be made by the
Company.


           (vii)           Benefits Reduction. If a Participant begins any new
employment during the Severance Period, the Participant must promptly notify his
or her local Human Resources representative, in writing, of benefits being
received, and the Benefits Continuation shall cease if the Plan Administrator
determines that the Participant has available benefits comparable to the Company
Benefits, except to any extent continuation is required by law. For purposes of
this subsection, the term “new employment” shall include, but not be limited to,
full-time employment, part-time employment, self-employment and the performance
of services as an independent contractor or consultant.


           (viii)           Set off. Consistent with applicable law, the Company
may reduce any Participant’s Severance Payment under the Plan by the amount of
his or her total indebtedness or similar financial obligation to the Company, or
any affiliate of the Company, (other than that of the CEO’s note outstanding on
the Effective Date) as of his or her termination date.


           (ix)           Other Post-Termination Benefits. All terminated
employees shall be entitled to any benefits earned prior to termination but
payable after termination of employment under any employee pension or welfare
benefit plans (other than those described above), stock option plans, or other
plans or programs or policies of the Company solely in accordance with the plan
or programs and applicable law. All benefits payable under Arch Wireless
Holdings, Inc. Retention Plan, (the “Retention Plan”) following a termination of
employment shall be paid in addition to Severance Benefits under this Plan
solely in accordance with the terms of the Retention Plan.


           (x)           Reemployment. Any reemployment of the Participant by
the Company or any Company affiliate during the Severance Period shall be
considered to terminate all Severance Benefits.


        6.       Severance and Release Agreement. As a condition of receipt of
any benefits under the Plan, an Eligible Employee shall be required to sign a
severance and release agreement prepared by and provided by the Company (the
“Severance Agreement”) and to abide by the provisions of the Severance
Agreement. Among other things, the Severance Agreement shall contain a release
and waiver of any claims the employee or his or her representative may have
against the Company, its affiliates and/or representatives, plans and plan
fiduciaries, and shall release those entities and persons from any liability for
such claims including, but not limited to, all employment discrimination claims
but shall not include a release of any benefits due under the Retention Plan or
other Company plans providing benefits by their terms after termination of
employment. Eligible Employees are entitled and advised to consult an attorney
of their own choosing prior to signing the Severance Agreement.

        The Severance Agreement must be signed and returned to the Company
within seven (7) days from the date it is received by the Eligible Employee,
except as otherwise provided below. Exceptions to this requirement are:


  (A) Employees 40 or older on the date they receive the Severance Agreement and
who are terminated pursuant to a group layoff shall have forty-five (45) days to
review, sign and return the Severance Agreement.


  (B) Employees 40 or older on the date they receive the Severance Agreement and
who are not terminated pursuant to a group layoff shall have twenty-one (21)
days to review, sign and return the Severance Agreement.


  (C) In addition, all employees 40 or older on the date they receive the
Severance Agreement shall have seven (7) days to revoke the Severance Agreement
after they sign it. If the employee does not revoke the Severance Agreement
within seven (7) days of signing it, the Severance Agreement shall become
binding and irrevocable. Revocations must be in writing and delivered to the
Plan Administrator by 12:01 a.m. on the eighth day after the agreement has been
signed by the Eligible Employee at:


Arch Wireless Holdings, Inc.
1800 West Park Drive
Westborough, MA 01581
Att: Plan Administrator, HR Dept.

        7.       Income Tax Withholding, Payroll Taxes, and Other Deductions.
The Company may withhold from any payment under the Plan: (1) any federal,
state, or local income or payroll taxes required by law to be withheld with
respect to such payment; (2) such sum as the Company may reasonably estimate is
necessary to cover any taxes for which the Company may be liable and which may
be assessed with regard to such payment; (3) amounts to contribute to the cost
of Benefits Continuation; and (4) such other amounts as appropriately may be
withheld under the Company’s payroll policies and procedures from time to time
in effect or in accordance with applicable law.

        8.       Plan Administration.

        (A)       Type of Administration.

                    The Plan is Employer administered.

        (B)       Identity and Address of Plan Administrator.

        The Plan Administrator shall be one or more individuals appointed by the
Company or, if no individual is so appointed, the Company shall be the Plan
Administrator. The general administration of the Plan and the responsibility for
carrying out its provisions shall be vested in the Plan Administrator. The Plan
Administrator shall be the “administrator” within the meaning of Section 3(16)
of ERISA and shall have all the responsibilities and duties contained therein.

        The Plan Administrator can be contacted at the following address:

Arch Wireless Holdings, Inc.
1800 West Park Drive
Westborough, MA 01581
Att: Plan Administrator, HR Dept.

        (C)      Decisions, Powers and Duties.

        The Plan Administrator’s decisions and determinations (including
determinations of the meaning and reference of terms used in the Plan) that are
not arbitrary and capricious shall be binding on all persons. The Plan
Administrator shall be the Named Fiduciary for purposes of ERISA.

        The Plan Administrator shall have such powers and discretion as are
necessary to discharge its duties, including, but not limited to, interpretation
and construction of the Plan, the determination of all questions of eligibility,
participation and benefits and all other related or incidental matters, and such
duties and powers of plan administration which are not assumed from time to time
by any other appropriate entity, individual or institution. The Plan
Administrator shall decide all such questions in its sole discretion and in
accordance with the terms of the controlling legal documents and applicable law,
and its good faith decision will be binding on the employee, the employee’s
spouse or other dependent or beneficiary and all other interested parties.

        The Plan Administrator shall discharge its duties with respect to the
Plan solely in the interest of the participants and their beneficiaries, with
the care, skill, prudence and diligence under the circumstances then prevailing
that a prudent person acting in a like capacity and familiar with such matters
would use in the conduct of an enterprise of a like character and with like
objectives.

        The Plan Administrator may adopt rules and regulations of uniform
applicability in its interpretation and implementation of the Plan.

        (D)      Proof of Information.

        The Plan Administrator may require that each Eligible Employee or other
person submit, in such form as it shall deem reasonable and acceptable, proof of
any information which the Plan Administrator finds necessary or desirable for
the proper administration of the Plan.

        (E)       Records and Disclosures.

        The Plan Administrator shall maintain such records as are necessary to
carry out the provisions of the Plan. The Plan Administrator also shall make all
disclosures which are required by ERISA and any subsequent amendments thereto.

        (F)       Mistakes.

        If there has been a mistake in the amount of an Eligible Employee’s
benefits paid under the Plan, the mistake may be corrected by the Plan
Administrator or its designee when the mistake is discovered. The mistake may be
corrected in any reasonable manner authorized by the Plan Administrator (e.g.,
by offset against payments remaining to be paid or by payments between the
Eligible Employee and the Company). In appropriate circumstances (e.g., where a
mistake is not timely discovered), the Plan Administrator may waive the making
of any correction.

        9.       Expenses. All costs and expenses incurred by the Company in
administering the Plan, including the expenses of the Plan Administrator, shall
be borne by the Company.

        10.      Indemnification. To the extent permitted by law, the Plan
Administrator and all employees, officers, directors, agents and representatives
of the Plan Administrator shall be indemnified by the Company and held harmless
against any claims and the expenses of defending against such claims, resulting
from any action or conduct relating to the administration of the Plan except to
the extent that such claims arise from gross negligence, willful neglect, or
willful misconduct.

         11.     Plan Not an Employment Contract. The Plan is not a condition of
employment of any employee. Nothing contained in the Plan gives, or is intended
to give, any employee the right to be retained in the service of the Company, or
to interfere with the right of the Company to discharge or terminate the
employment of any employee at any time and for any reason. No employee shall
have the right or claim to benefits beyond those expressly provided in this
Plan, if any. All rights and claims are limited as set forth in the Plan.

         12.     Separability. In case any one or more of the provisions of this
Plan (or part thereof) shall be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions hereof, and this Plan shall be construed as if such
invalid, illegal or unenforceable provisions (or part thereof) never had been
contained herein.

         13.       Non-Assignability. No right or interest of any Eligible
Employee in the Plan shall be assignable or transferable in whole or in part
either directly or by operation of law or otherwise, including, but not limited
to, execution, levy, garnishment, attachment, pledge or bankruptcy, provided,
however, that this provision shall not be applicable in the case of obligations
of an Eligible Employee to the Company.

         14.       Amendment or Termination. The Company, acting through the
Board, reserves the right to modify, amend or terminate the Plan in whole or in
part; provided that such modification, amendment or termination may not reduce,
limit or eliminate any part or all of the Severance Benefits for the Senior
Officers until a Plan of Reorganization is confirmed or while a case is pending
under Chapter 7 of the United States Bankruptcy Code. Any such amendment,
modification or termination shall be effected by a written instrument executed
by an authorized officer of the Company. However, in no event shall such
amendment, modification or termination reduce or diminish any severance benefits
owing under the Plan for terminations of employment prior to the date of such
amendment or termination without the consent of the Eligible Employee to whom
the benefits are owed. If the terms of any written agreement entered into by the
Company and any employee (the “Employee Agreement”) provide superior or
additional benefits to those provided under this Plan, then the employee shall
receive such additional or superior benefits.

         15.       Integration with Other Pay or Benefits Requirements. The
Severance Benefits provided for in the Plan are the maximum benefits that the
Company will pay to an Eligible Employee. To the extent that the Company owes
any amounts in the nature of severance benefits under any other program, policy
or plan of the Company, or to the extent that any federal, state or local law,
including, without limitation, so-called “plant closing” laws, requires the
Company to give advance notice or make a payment of any kind to an employee
because of that employee’s involuntary termination due to a layoff, reduction in
force, plant or facility closing, sale of business, or similar event, the
benefits provided under this Plan or the other arrangement shall either be
reduced or eliminated to avoid any duplication of payment. The Company intends
for the benefits provided under this Plan to satisfy any and all statutory
obligations which may arise out of an employee’s involuntary termination for the
foregoing reasons and the Plan Administrator shall so construe and implement the
terms of the Plan. The Plan Administrator will determine how to apply this
provision, and may override other provisions of this Plan in doing so.

         16.       Plan Name and Type. The name of the severance program is the
Arch Wireless Holdings, Inc. Severance Benefits Plan. The Plan is intended to
constitute an “Employee Welfare Benefits Plan” under Department of Labor
Regulation Section 2510.3-2(b) and other applicable regulations and statutes.
The program shall be construed and interpreted in a manner consistent with the
foregoing intent.

         17.       Funding. Benefits shall be paid from the general assets of
the Company and shall not be funded by trust or otherwise. Nothing herein shall
be deemed to create a trust of any kind.

         18.       Duration of Plan. The Plan shall continue in force until
terminated by the Company.

         19.       Name and Address of Employer. The Plan is sponsored by:

Arch Wireless Holdings, Inc.
1800 West Park Drive
Westborough, MA 01581

         20.       Claims Procedure. Any Eligible Employee who believes he or
she is entitled to severance benefits under the Plan which are not being paid
may submit a written claim for payment to the Plan Administrator. Any Eligible
Employee otherwise entitled to benefits under this Plan must make such claim
within sixty (60) days of termination of employment in order to be eligible for
benefits. Any claim for benefits shall be in writing, addressed to the Plan
Administrator and must be sufficient to notify the Plan Administrator of the
benefit claimed. If the claim of an Eligible Employee is denied, the Plan
Administrator shall within a reasonable period of time provide a written notice
of denial to the Eligible Employee. The notice will include the specific reasons
for denial, the provisions of the Plan on which the denial is based, and the
procedure for a review of the denied claim. Where appropriate, it will also
include a description of any additional material or information necessary to
complete or perfect the claim and an explanation of why that material or
information is necessary. The Eligible Employee may request in writing a review
of a claim denied by the Plan Administrator and may review pertinent documents
and submit issues and comments in writing to the Administrator. The Plan
Administrator shall provide to the Eligible Employee a written decision upon
such request for review of a denied claim. The decision of the Plan
Administrator upon such review shall be final.

         21.       Agent for Service of Legal Process. Legal process with
respect to claims under the Plan may be served on the Plan Administrator.

         22.       Fiscal Year and Plan Year. The Plan and its records are kept
on a calendar-year basis. The first plan year ends on December 31, 2001.
Subsequent plan years are the 12 month period beginning January 1 and ending
December 31.

         23.       Statement of ERISA Rights. The following statement is
required by federal law , and regulations. ERISA provides that all participants
in the Plan (as defined by ERISA) shall be entitled to:


  o Examine, without charge at the Plan Administrator’s office and at other
specified locations, such as work sites, all Plan documents, and copies of all
documents filed by the Plan with the U.S. Department of Labor, such as detailed
annual reports and Plan descriptions.


  o Obtain copies of all Plan documents and the Plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for copies.


  o Receive a copy of a summary of the Plan’s annual financial report. The Plan
Administrator is required by law to furnish each participant with a copy of this
Summary Annual Report.


  o Obtain a statement advising the participant of whether he or she has a right
to receive benefits under the Plan and what benefits the participant may
receive. This statement must be requested in writing and is not required to be
given more than once a year. The Plan Administrator must provide the statement
free of charge.


        In addition to creating rights for Plan participants, ERISA imposes
duties upon the people who are responsible for the operation of the employee
benefit plan. The people who operate the Company’s Plan, called “fiduciaries”,
have a duty to do so prudently and in the interest of Plan participants and
beneficiaries. Neither the Company nor any other person may fire a participant
or otherwise discriminate against a participant in any way to prevent a
participant from obtaining a benefit under the Plan or exercising the
participant’s rights under ERISA.

        If a participant’s claim for a benefit is denied in whole or in part,
the participant must receive a written explanation of the reason for the denial.
The participant has the right to have the Plan Administrator review and
reconsider the participant’s claim. Under ERISA, there are steps a participant
can take to enforce the above rights. For instance, if the participant requests
materials from the Plan Administrator and does not receive them within thirty
(30) days, the participant may file suit in a federal court. In such a case, the
court may require the Plan Administrator to provide the materials and pay the
participant up to $110 per day until the participant receives the materials,
unless the materials were not sent because of reasons beyond the control of the
Plan Administrator.

        If a participant’s claim for benefits is denied or ignored, in whole or
in part, the participant may file suit in a state or federal court. If the Plan
fiduciaries misuse the Plan’s funds, or if a participant is discriminated
against for asserting his or her rights, the participant may seek assistance
from the U.S. Department of Labor, or may file suit in a federal court. The
court will decide who should pay court costs and legal fees.

        If a participant is successful, the court may order the person sued to
pay costs and fees. If the participant loses, the court may order the employee
to pay these fees (for example, if the claim is frivolous). Participant should
contact the Plan Administrator concerning questions about the program.
Participants who have any questions about this statement or rights under ERISA
should contact the nearest area office of the Pension and Welfare Benefits
Administration, U.S. Department of Labor listed in the telephone directory or
the Division of Technical Assistance and Inquiries, Pension and Welfare Benefits
Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.,
Washington, D.C. 20210.

         24.     Governing Law. The Plan and the rights of all persons under the
Plan shall be construed in accordance with and under applicable provisions of
ERISA, and the regulations thereunder, and the laws of the Commonwealth of
Massachusetts (without regard to conflict of laws provisions) to the extent not
preempted by federal law.

         25.     Drafting Errors. If, due to errors in drafting, any Plan
provision does not accurately reflect its intended meaning, as demonstrated by
consistent interpretations or other evidence of intent, or as determined by the
Plan Administrator in its sole and exclusive judgment, the provision shall be
considered ambiguous and shall be interpreted by the Plan Administrator and all
Plan fiduciaries in a fashion consistent with its intent, as determined in the
sole and exclusive judgment of the Plan Administrator. The Plan Administrator
shall amend the Plan retroactively to cure any such ambiguity.

         26.     Gender and Number. Except where otherwise indicated by the
context, any masculine gender used herein shall also include the feminine and
vice versa, and the definition of any term herein in the singular shall also
include the plural, and vice versa.

         27.     Approval and Execution of Plan Document. This Plan document has
been reviewed and approved by the Company, and is executed on behalf of the
Company by the undersigned duly authorized officer of Arch Wireless Holdings,
Inc.

This Plan Document has been modified to reflect Bankruptcy Court changes January
2002.
